- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, May Commission File Number 001-14620 Crystallex International Corporation (Translation of registrant’s name into English) 18 King Street East, Suite 1210, Toronto, Ontario, Canada M5C 1C4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Consolidated Financials for the quarter ended March 31, 2010. 2 Management's Discussion and Analysis for the quarter ended March 31, 2010. 3 Canadian Form 52-109F1- Certification for the period ended March 31, 2010 by the Chief Executive Officer. 4 Canadian Form 52-109F1- Certification for the period ended March 31, 2010 by the Chief Financial Officer. This report on Form 6-K is incorporated by reference into the registration statements on Forms F-1 (No. 333-08878), F-3 (Nos. 333-125380, 333-101583 and 333-91402) and S-8 (No. 333-126128) that the Registrant has filed with the Securities and Exchange Commission. Document 1 Crystallex International Corporation CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) Crystallex International Corporation Table of Contents Consolidated Balance Sheets - Unaudited 1 Consolidated Statements of Operations, Comprehensive Loss and Deficit - Unaudited 2 Consolidated Statements of Shareholders’ Deficit - Unaudited 3 Consolidated Statements of Cash Flows - Unaudited 4 Notes to the Consolidated Financial Statements - Unaudited 5 Crystallex International Corporation Consolidated Balance Sheets - Unaudited (US$ thousands) March 31 December 31 Assets Current Cash $ $ Restricted cash (Note 6) - Accounts receivable 75 Prepaid expenses, deposits and other assets Equipment held for sale (Note 6) Discontinued operations (Note 4) Property, plant and equipment(Note 5) Value-added taxes recoverable $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Promissory note (Note 6) Convertible loan (Note 7) - Discontinued operations (Note 4) Discontinued operations (Note 4) Notes payable (Note 8) Shareholders’ Deficit Share capital (Note 9) Contributed surplus Accumulated other comprehensive income Deficit ) $ $ Nature of operations and going concern (Note 1) Commitments and contingencies (Note 12) (See accompanying notes to the consolidated financial statements) Approved on behalf of the Board of Directors /s/ Robert Fung, Director /s/ Johan van’t Hof, Director 1 Crystallex International Corporation Consolidated Statements of Operations, Comprehensive Loss and Deficit - Unaudited (US$ thousands, except for share and per share amounts) Three months ended March 31 (Expenses) income General and administrative $ ) $ ) Litigation ) ) Interest on notes payable ) ) Interest on promissory note and convertible loan ) - Foreign currency exchange (loss) gain ) Write down of property, plant and equipment (Note 5) ) - Interest and other income 9 4 Loss from continuing operations before income tax ) ) Future income tax recovery ) - Loss from continuing operations ) ) Loss from discontinued operations, net of tax (Note 4) ) ) Net loss and comprehensive loss for the period ) ) Deficit, beginning of period ) ) Deficit, end of period $ ) $ ) Loss per share from continuing operations – basic and diluted $ ) $ ) Loss per share from discontinued operations – basic and diluted ) ) Loss per share – basic and diluted $ ) $ ) Weighted average number of shares outstanding (See accompanying notes to the consolidated financial statements) 2 Crystallex International Corporation Consolidated Statements of Shareholders’ Deficit - Unaudited (US$ thousands, except as noted) Number of Number of Accumulated other common shares warrants Contributed comprehensive (thousands) Amount (thousands) surplus income Deficit Total Balance at December 31, 2008 $ ) $ Stock-based compensation - Warrants for advisory services - Loss for the year - ) ) Balance at December 31, 2009 ) ) Equity component of convertible loan - Stock-based compensation - - - 38 - - 38 Loss for the period - ) ) Balance as at March 31, 2010 $ ) (a) $ ) a) Includes total comprehensive deficit as at March 31, 2010 of $(651,222) (2009 - $(333,134)) (See accompanying notes to the consolidated financial statements) 3 Crystallex International Corporation Consolidated Statements of Cash Flows - Unaudited (US$ thousands) Three Months ended March 31 Cash flows used in operating activities Loss from continuing operations for the period $ ) $ ) Items not affecting cash: Write down of property, plant and equipment - Future income tax recovery ) - Interest accretion on notes payable Interest accretion on convertible loan 86 - Stock-based compensation 38 Unrealized gain on translation of future income taxes ) ) Unrealized foreign currency exchange loss (gain) ) Net change in non-cash working capital: Decrease (increase) in accounts receivable ) Decrease in prepaid expenses, deposits and other assets ) ) Decrease in accounts payable and accrued liabilities ) Cash flows used in investing activities Investment in property, plant and equipment ) ) Cash flows from financing activities Decrease in restricted cash - Proceeds from convertible loan - - Decrease in cash from continuing operations ) ) Decrease in cash from discontinued operations ) ) Effects of exchange rate fluctuations on cash (1 ) 54 Cash beginning of period Cash end of period $ $ Supplemental disclosures with respect to cash flows (Note 10) (See accompanying notes to the consolidated financial statements) 4 Crystallex International Corporation Notes to the Consolidated Financial Statements - Unaudited March 31, 2010 (US$ thousands, except as noted) 1. Nature of operations and going concern Crystallex International Corporation (“Crystallex” or the “Company”) is a Canadian-based company which has been granted the Mine Operating Contract (the “Mine Operating Contract”) to develop and operate the Las Cristinas gold properties (“Las Cristinas Project” or “Las Cristinas”) located in Venezuela. a) Background On September 17, 2002, the Company entered into a non-assignable Mine Operating Contract (with the Corporación Venezolana de Guayana (the “CVG”), acting under the authority of the Ministry of Energy and Mines of Venezuela, pursuant to Venezuelan mining law, under which the Company was granted the exclusive right to explore, develop and exploit the Las Cristinas 4, 5, 6 and 7 properties, including the processing of gold for its subsequent commercialization and sale. The Company is currently awaiting the decision of the Venezuelan Ministry of the Environment and Natural Resources (“MinAmb”) in respect of the issuance of the Authorization to Affect Natural Resources (the “Permit”) to commence construction at Las Cristinas. The construction and ultimate commencement of commercial production at Las Cristinas are dependent on the receipt of the Permit, which will allow management to proceed to put in place financing to fund construction.In addition, the Las Cristinas Project is subject to sovereign risk, including political and economic instability, changes in existing government regulations, government regulations relating to mining that may withhold the receipt of required permits, as well as currency fluctuations and local inflation.In April 2008 the Director General of Permits at MinAmb denied the issuance of the Permit and subsequently denied the Company’s appeal. The Company filed an appeal to the Minister of MinAmb in June 2008 and no decision has been received to date which demonstrates the significant risks that the Las Cristinas Project faces. The Company, nonetheless, has made specific decisions to continue to meet its obligations under the Mine Operating Contract and has received confirmation from the CVG in March 2009 that the Mine Operating Contract remains in full force and effect, which provides the Company with continued control over the Las Cristinas Project. b) Basis of presentation and going concern These unaudited interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles using the going concern basis of accounting which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. Management has considered all available information in assessing the Company’s ability to continue as a going concern, which is at least, but is not limited to, twelve months from the balance sheet date. As at March 31, 2010, the Company had negative working capital of $297, including cash of $4,263. Management estimates that these funds, in addition to the proceeds from the equipment held for sale (Note 6), will be sufficient to meet the Company’s obligations and budgeted expenditures through the second quarter of 2010, but will not, without further measures, be sufficient to cover the Company’s obligations falling due in July 2010. This uncertainty raises substantial doubt as to the ability of the Company to meet its obligations as they come due and, accordingly, as to the appropriateness of the use of accounting principles applicable to a going concern. 5 Crystallex International Corporation Notes to the Consolidated Financial Statements - Unaudited March 31, 2010 (US$ thousands, except as noted) 1. Nature of operations and going concern (continued) The Company believes it has a number of financing and funding options which could generate sufficient cash to fund ongoing operations and service its debt requirements as they come due including, but not limited to, the following: a) introduction of joint venture partners; b) sale of equity and/or debt securities; c) additional sales of equipment; and d) negotiating a settlement with its Noteholders to reduce, eliminate or otherwise decrease its obligations, particularly, interest costs. There is, however, no assurance that these sources of funding or any other initiatives will be available to the Company, or that they will be available on terms that are acceptable to the Company. Accordingly, these interim consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities, the reported expenses and the balance sheet classifications used, that would be necessary should the Company be unable to continue as a going concern. These adjustments could be material. 2. Significant accounting policies These unaudited interim consolidated financial statements of the Company have been prepared in accordance with Canadian generally accepted accounting principles.These unaudited interim consolidated financial statements do not contain all of the disclosures required by Canadian generally accepted accounting principles and therefore should be read together with the most recent audited annual consolidated financial statements and the accompanying notes thereto. The preparation of these consolidated financial statements is based on the accounting policies and practices consistent with those used in the preparation of the Company’s annual consolidated financial statements as at December 31, 2009 and for the year then ended. 3. Future accounting pronouncements In January 2009, the CICA issued CICA Handbook Section 1582, “Business Combinations”, which replaces the former guidance on business combinations. Section 1582 establishes standards for the measurement of a business combination and the recognition and measurement of assets acquired and liabilities assumed. In addition, the CICA issued Section 1601, “Consolidated Financial Statements”, and Section 1602, “Non- controlling Interests”, which replaces the existing guidance. Section 1601 establishes standards for the preparation of consolidated financial statements and Section 1602 provides guidance on accounting for non-controlling interest in a subsidiary in consolidated financial statements subsequent to a business combination. These standards apply prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011, with earlier application permitted. The Company has not yet determined the impact of the adoption of these standards on its consolidated financial statements. 6 Crystallex International Corporation Notes to the Consolidated Financial Statements - Unaudited March 31, 2010 (US$ thousands, except as noted) 4. Discontinued operations On October 1, 2008, the Revemin mill and related assets located in El Callao, Venezuela reverted by contract to the State of Venezuela as a result of the expiry of the operating agreement relating to the mill.At the same time the Company ceased all mining operations at the Tomi and La Victoria mines which supplied ore to this mill. In 2009, the Company transferred to the State of Venezuela all of the Tomi and La Victoria mining concessions which did not form part of the mill contract. The results of operations at El Callao have been treated as discontinued operations as the Company has no intention of mining the concessions in this location.Assets and liabilities on the consolidated balance sheets include the following amounts for discontinued operations. March 31 December 31 Current assets Accounts receivable and other assets $ $ Current liabilities Accounts payable and accrued liabilities $ $ Asset retirement obligations $ $ 5. Property, plant and equipment March 31, 2010 Accumulated Net book Cost Write down value Mining equipment $ $
